Citation Nr: 1414266	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a low back disorder, to include lumbar strain and sacroiliac osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1987 until September 1995.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference hearing in February 2012; a transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that further development is needed to adjudicate this claim.  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran was afforded a VA audiological examination in July 2010.  The examination report reveals the following puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
15
20
25
25
20
LEFT
(Decibels)
15
20
20
20
25

The same examination report showed speech recognition scores using the Maryland CNC test of 94 percent and 96 percent in the right and left ears, respectively.  The examiner opined that hearing loss was not caused by active service because the Veteran's hearing was clinically normal.  

A May 2012 private treatment record shows the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT (Decibels)
35
45
55
X
50
LEFT
(Decibels)
35
40
45
X
55

There is no corresponding speech recognition score using the Maryland CNC.  However, based on this examination report, the Veteran appears to have hearing loss for VA purposes.  

As the Veteran's previous VA audiological examination is almost four years old, and the evidence submitted since that time indicates that the Veteran now meets the definition of hearing loss for VA compensation purposes.  In light of these circumstances, the Veteran should be scheduled for a new VA examination with an opinion as to the etiology of the Veteran's hearing loss.  

The Veteran underwent a VA examination for her back in September 1999.  The examiner diagnosed the Veteran with lumbar strain without any evidence of radiculopathy.  The examiner did not render an opinion as to the etiology of the Veteran's back disorder.  A May 2010 VA examination report shows that the Veteran was diagnosed with sacroiliac osteoarthritis and chronic lumbar strain.  The examiner opined that it was less likely than not that the Veteran's back disorders were related to service.  The examiner provided a rationale, stating that:

"[the Veteran] had self-limiting muscular strains noted in her service medical record.  There was no evidence of osteoarthritis [in service].  A muscle strain while in the military does not lead itself into future sacroiliac joint osteoarthritis." See May 2010 VA Examination Report.  

The examiner's rationale is inadequate because it is contradictory.  On the one hand, the diagnosis is chronic lumbar strain, which indicates a long term condition; but in the rationale, the examiner appears to suggest that there is no chronic lumbar spine strain, in that the muscular strain in the service were "self-limiting."  Therefore, examination and opinion are inadequate for adjudication purposes.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Veteran should be scheduled for a new VA examination for her claimed low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the May 2012 private treatment record.  

2.  Following the above development, schedule the Veteran for a VA examination to determine if she currently has bilateral hearing loss in accordance with 38 C.F.R. § 3.385; and if so, whether it is related to her active duty.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine:

a) whether there is hearing impairment as defined by VA regulations (38 C.F.R. § 3.385);

b)  and if so, whether it is at least as likely as not (i.e., a probability of 50 percent or more) that hearing loss was incurred in or as a result of loud noise exposure during active duty service?  Why or why not?

In rendering the requested opinion, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all the relevant medical evidence of record.  The examiner should also address the May 2012 private treatment record showing hearing loss and express concurrence or disagreement with its findings.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination with the appropriate clinician to determine the etiology of her claimed lumbar spine  disabilities.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine: 

a)  whether the Veteran has a low back or lumbar spine disability(s); 

b) and if so, whether it is at least as likely as not (i.e. a probability of  50 percent or more) that any such diagnosed disability(s) was incurred in or as a result of the Veteran's active duty service?  Why or why not?

In rendering the requested opinion, particular attention shall be paid to whether the Veteran has a chronic low back or lumbar spine disability.  If there is such a diagnosis (chronic low back or lumbar spine disability), and the disability is determined to be less likely than not related to service, please explain why such chronic disability would not be related to the in-service manifestations or has otherwise not persisted since service separation.  The examiner should specifically consider and discus s the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  The examiner should also address the May 2010 VA examination report and express concurrence or disagreement with its findings.  A rationale for all requested opinions and all diagnosed disorders shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account all available evidence and conducting any additional development deemed necessary. If the service connection claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


